Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar, US PGPub 2018/0239725.
With respect to claim 1, Kumar teaches method of controlling remote persistent writes comprising:
receiving, by a processor, an instruction to issue a persistent write to remote memory, in pars. 155-156, the remote persistent store received by the processor core 702-1;
logging an entry in a local domain when the persistent write instruction is received, in par. 156, issuing the remote persistent store instruction to cache 706-1; 
providing, by the processor, a first indication that the persistent write will be persisted to the remote memory when the entry is logged in the local domain, in pars. 156, where issuing the remote persistent store instruction to cache 706-1 comprises an indication that the persistent write will eventually be persisted to remote memory; and
executing the persistent write to the remote memory, in par. 157, storing the data in NVM DIMM 748.
With respect to claim 2, Kumar teaches the method of claim 1, further comprising: reading the entry from the local domain; and deleting the entry from the local domain, in par. 167, the flushing of the volatile cache.
With respect to claim 3, Kumar teaches the method of claim 1, further comprising:
providing the first indication that the persistent write will be persisted to the remote memory and executing the persistent write to the remote memory when the instruction does not request confirmation that the persistent write is completed, in par. 156;
providing a second indication that the persistent write to the remote memory is completed and executing the persistent write when the instruction requests confirmation that the persistent write is completed, in par. 158, the ACK.
With respect to claim 4, Kumar teaches the method of claim 3, wherein the instruction to issue the persistent write is received from a processor core and the first indication and the second indication are provided to the processor core, in pars. 156-158.
With respect to claim 5, Kumar teaches the method of claim 3, further comprising:
determining whether to execute the persistent write to remote memory according to global ordering, in par. 74; and
when it is determined to execute the remote write to persistent memory according to global ordering, executing the persistent write to the remote memory and providing the second indication without logging the entry in the local domain and without providing the first indication, in par. 74.
With respect to claim 7, Kumar teaches the method of claim 3, further comprising:
providing an early persistence memory fence in which the persistent write is determined to be completed when one of the first indication and the second indication is provided, in par. 147, the SFENCE; and
executing subsequent instructions when one of the first indication and the second indication is provided, in par. 163, normal operation resuming after the ACK (second indication).
With respect to claim 8, Kumar teaches the method of claim 3, further comprising:
providing a full persistence memory fence in which the persistent write is determined to be completed when the second indication is provided, in par. 147, the SFENCE; and
executing subsequent instructions when the second indication is provided, in par. 163, normal operation resuming after the ACK (second indication).
With respect to claim 9, Kumar teaches the method of claim 1, wherein the local domain is a first portion of non- volatile memory, the remote memory is a second portion of non-volatile memory and the first portion of non-volatile memory is closer to a processor issuing the persistent write than the second portion of non-volatile memory, in pars. 156-158 and fig. 7, where the remote store is to system 2, which is further away from the processor core of system 1.
With respect to claim 10, Kumar teaches a method of controlling remote persistent writes comprising:
receiving, by a processor, an instruction to issue a persistent write to remote memory, in pars. 155-156, the remote persistent store received by the core 702-1;
when it is determined not to execute the persistent write according to global ordering:
		logging an entry in a local domain when the instruction to issue the persistent write is received, in par. 156, issuing the remote persistent store instruction to cache 706-1; 
providing, by the processor, a first indication that the persistent write will be persisted to the remote memory when the entry is logged in the local domain, in pars. 156, where issuing the remote persistent store instruction to cache 706-1 comprises an indication that the persistent write will eventually be persisted to remote memory; and 
executing the persistent write to the remote memory, in par. 157, storing the data in NVM DIMM 748.
With respect to claim 11, Kumar teaches the method of claim 10, further comprising providing a second indication that the persistent write to the remote memory is completed, in par. 158, the ACK.
With respect to claim 16, Kumar teaches a processing device comprising: 
local memory, in pars. 155-156, the cache 706-1; 
remote memory, in pars. 155-156, the remote persistent memory; and 
a processor configured to: 
receive an instruction to issue a persistent write to the remote memory, in pars. 155-156, the remote persistent store; 
log an entry in the local memory when the persistent write instruction is received, in par. 156, issuing the remote persistent store instruction to cache 706-1; 
provide a first indication that the persistent write will be persisted to the remote memory, in pars. 156-157, issuing the remote persistent store instruction to switch 774 comprising the first indication; 
execute the persistent write to the remote memory, in par. 157, storing the data in NVM DIMM 748.
With respect to claim 17, Kumar teaches the processing device of claim 16, wherein the local memory is a first portion of non-volatile memory, the remote memory is a second portion of non-volatile memory and the first portion of non-volatile memory is closer to the processor than the second portion of non-volatile memory, in pars. 156-158 and fig. 7, where the remote store is to system 2, which is further away from the processor core of system 1.
With respect to claim 18, Kumar teaches the processing device of claim 16, wherein the processor comprises a plurality of processor cores, the instruction to issue the persistent write is received from one of the processor cores, the processor is configured to: provide the first indication to the one processor core, and provide a second indication to the one processor core that the persistent write to the remote memory is completed, in pars. 156-158. 
With respect to claim 19, Kumar teaches the processing device of claim 18, wherein the processor is configured to:
determine whether to execute the persistent write to the remote memory according to global ordering, in par. 74; and
when it is determined to execute the persistent write to the remote memory according to global ordering, execute the persistent write to the remote memory and provide the second indication without logging the entry in the local memory and without providing the first indication, in par. 74.
With respect to claim 20, Kumar teaches the processing device of claim 18, wherein the processor is further configured to: 
provide an early persistence memory fence in which the persistent write is determined to be completed when one of the first indication and the second indication is provided, in par. 147, the SFENCE; and
execute subsequent instructions when one of the first indication and the second indication is provided, in par. 163, normal operation resuming after the ACK (second indication).

Allowable Subject Matter
Claims 6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. Firstly, the examiner thanks Applicant for correcting the Examiner’s typographical error that claim 16 contains allowable subject matter. Claim 16 is indeed rejected as described in the prior Office Action. Applicant argues on pages 9-11 that Kumar fails to teach logging an entry in a local domain when the persistent write is received, and providing, by the processor, a first indication that the persistent write will be persisted to the remote memory when the entry is logged in the local domain.  Kumar teaches logging an entry in a local domain in par. 156, where the core 702-1 issues the remote persistent store instruction to cache 706-1.  The issuance of the remote persistent store instruction comprises the indication that the write will be persisted to local memory, as all instructions issued to cache 706-1 will then be propagated to remote memory.  Applicant, on page 11, attempts to read limitations into the claims, that an indication is provided by a processor to a processor core, and that the entry is logged to a local nonvolatile memory.  These features are not found in the claims, and Kumar teaches the limitations of the claims as currently constructed and described above.  The examiner has updated the rejection of claim 3 to show how Kumar teaches these amended limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136